Order entered January 27, 2014




                                                In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                          No. 05-13-00414-CV

                       MARY HELEN WILLIAMS-WHITE, Appellant

                                                  V.

  HENRY M. WHITE BY AND THROUGH ELAINE FLEMING, GUARDIAN OF THE
            PERSON AND ESTATE OF HENRY M. WHITE, Appellee

                        On Appeal from the 59th Judicial District Court
                                   Grayson County, Texas
                             Trial Court Cause No. FA-12-0829

                                              ORDER
       We ORDER Kelly Ashmore, Grayson County District Clerk, to file, ON OR BEFORE

FEBRUARY 3, 2014, a supplemental clerk’s record containing either: (1) the trial court’s order

sustaining the court reporter’s contest to appellant’s affidavit of indigence; or (2) written

verification that no such order exists.

       We DIRECT the Clerk of this Court to send a copy of this order by electronic

transmission to Kelly Ashmore, The Honorable Rayburn Nall, Judge of the 59th Judicial District

Court of Grayson County, Texas, Cindy Bardwell, Official Court Reporter of the 59th Judicial

District Court of Grayson County, Texas, counsel for appellee, and by first-class mail to

appellant.
       We suspend the February 5, 2014 deadline for appellant’s brief. When the Court receives

the requested supplemental clerk’s record, the Court will set a new deadline.

                                                    /s/     ELIZABETH LANG-MIERS
                                                            JUSTICE